Case 1:07-cr-00152-ESH Document 461-1 Filed 10/15/20 Page 1 of 3




Government
 Exhibit C
           Case 1:07-cr-00152-ESH Document 461-1 Filed 10/15/20 Page 2 of 3
  BOPEG 535.03 *                INMATE PROFILE                *     08-14-2020
PAGE 001                                                            07:51:46
             18064-016            REG
REGNO: 18064-016                   FUNCTION: PRT DOB/AGE.:             / 57
NAME.: PRICE, HELERY                             R/S/ETH.: B/M/O      WALSH: NO
RSP..: LEW-LEWISBURG USP                         MILEAGE.: 144 MILES
PHONE: 570-523-1251        FAX: 570-522-7745
 PROJ REL METHOD: LIFE                           FBI NO..: 782142X9
 PROJ REL DATE..: N/A                            INS NO..: N/A
 PAR ELIG DATE..: N/A                            SSN.....:
 PAR HEAR DATE..:                 PSYCH: NO      DETAINER: NO         CMC..: YES
OFFN/CHG RMKS: CR 07-152-6 CONSP TO PWITD AND DIST 1KG OR MORE OF PCP.
OFFN/CHG RMKS: LIFE/ 10 YRS SRT
  FACL CATEGORY   - - - - - CURRENT ASSIGNMENT - - - - - - EFF DATE TIME
  LEW ADM-REL     A-DES      DESIGNATED, AT ASSIGNED FACIL 11-21-2018 1832
  LEW CARE LEVEL CARE1       HEALTHY OR SIMPLE CHRONIC CARE 10-14-2008 1330
  LEW CARE LEVEL                                            07-07-2010 1427
  LEW COR COUNSL F-BLOCK     G. SHUCK                       02-27-2020 1044
  LEW CASE MGT    BIR CERT N BIRTH CERTIFICATE - NO         07-24-2018 1358
  LEW CASE MGT    DEPEND N   DEPENDENTS UNDER 21 - NO       08-12-2018 0823
  LEW CASE MGT    PHOTO ID N PHOTO ID - NO                  08-12-2018 0823
  LEW CASE MGT    RPP NEEDS RELEASE PREP PGM NEEDS          01-12-2015 1411
  LEW CASE MGT    SSN CARD N SOCIAL SECURITY CARD - NO      07-24-2018 1358
  LEW CASE MGT    VET P/S N PARENT/SPOUSE VETERAN - NO      08-12-2018 0823
  LEW CASE MGT    VETERAN N VETERAN - NO                    08-12-2018 0823
  LEW CASE MGT    V94 CDA913 V94 CURR DRG TRAF ON/AFT 91394 12-05-2008 1047
  LEW CASE MGT    V94 CDB913 V94 CURR DRG TRAF BEFORE 91394 01-24-1996 2034
  LEW CASE MGT    V94 PV     V94 PAST VIOLENCE              01-24-1996 2039
  LEW CASE MGT    WA NO HIST NO WALSH ACT OFFENSE HISTORY   08-22-2008 1434
  LEW CORR SVCS RAN NEG      RANDOM DRG TST-NEGATIVE        01-04-2001 0444
  LEW CORR SVCS SAT NEG      SATURATION DRG TST-NEGATIVE    06-28-2001 0805
  LEW CASEWORKER F-BLOCK     M. VARGESON                    02-27-2020 1048
  LEW CUSTODY     IN         IN CUSTODY                     08-22-2008 1427
  LEW DRUG PGMS ED COMP      DRUG EDUCATION COMPLETE        09-10-2009 1033
  LEW DESIG/SENT ALPHA       TEAM ALPHA                     08-22-2008 1434
  LEW DESIG/SENT FDCD YES    FDCD-FULLY COMPLIED W/JUD REC 08-25-2008 1056
  LEW EDUC INFO ESL HAS      ENGLISH PROFICIENT             01-26-1995 1427
  LEW EDUC INFO GED HAS      COMPLETED GED OR HS DIPLOMA    04-05-1995 1409
  LEW FIN RESP    NO OBLG    FINANC RESP-NO OBLIGATION      08-07-2013 0820
  LEW FIRST STEP FTC INELIG FTC-INELIGIBLE-REVIEWED         11-20-2019 1444
  LEW FIRST STEP N-DYSLEX N NEED - DYSLEXIA NO              08-02-2020 1246
  LEW FIRST STEP N-FIN PV Y NEED - FINANCE/POVERTY YES      08-03-2020 1133
  LEW FIRST STEP N-WORK Y    NEED - WORK YES                08-02-2020 1246
  LEW FIRST STEP R-LW        LOW RISK RECIDIVISM LEVEL      07-13-2020 0955
  LEW LEVEL       MEDIUM     SECURITY CLASSIFICATION MEDIUM 12-17-2019 0931
  LEW MED DY ST NO PAPER     NO PAPER MEDICAL RECORD        11-14-2008 1414
  LEW MED DY ST REG DUTY     NO MEDICAL RESTR--REGULAR DUTY 10-22-2008 1017
  LEW MED DY ST YES F/S      CLEARED FOR FOOD SERVICE       03-23-2017 0956
  LEW PGM REVIEW JAN         JANUARY PROGRAM REVIEW         01-08-2021 1116
  LEW QUARTERS    F01-109U   HOUSE F/RANGE 01/BED 109U      02-27-2020 1029
  LEW                                                       01-19-1995 1931
  LEW UNIT        F-BLOCK    A. COTTERALL                   01-21-2020 1303
  LEW WAITNG LST A&O COMP    COMPLETED A&O                  03-29-2017 1400

G0002       MORE PAGES TO FOLLOW . . .
           Case 1:07-cr-00152-ESH Document 461-1 Filed 10/15/20 Page 3 of 3
  BOPEG 535.03 *                INMATE PROFILE               *     08-14-2020
PAGE 002 OF 002                                                    07:51:46
             18064-016            REG
REGNO: 18064-016                   FUNCTION: PRT DOB/AGE.:            / 57
NAME.: PRICE, HELERY                             R/S/ETH.: B/M/O     WALSH: NO
RSP..: LEW-LEWISBURG USP                         MILEAGE.: 144 MILES
PHONE: 570-523-1251        FAX: 570-522-7745
  FACL CATEGORY   - - - - - CURRENT ASSIGNMENT - - - - - - EFF DATE TIME
  LEW WAITNG LST MAIL MON    MAIL MONITORING                10-02-2017 1113
  LEW WRK DETAIL ORD F       ORDERLY F UNIT                 03-10-2020 1258




G0000       TRANSACTION SUCCESSFULLY COMPLETED
